DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 1/24/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2-11 recites the limitation "the method of claim 1" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is drawn to a product, a separate and distinct statutory category of invention.  For the purposes of examination, the claims will be interpreted as product claims, reciting a list of components to be included in the product.
	Claim 2 recites in line 1 of the claim that “the device consists of, or contains” which is improper since it cannot be determine what is or is not permitted in the claims.  The transitional phrase “consisting of” indicates that only the following components are present in the invention, foreclosing the inclusion of all others. However, contains can be read more broadly as “comprising” which includes 
	Claim 2 recites the following as components of the implant and it is unclear how these components breathe life into the claims. The claim recites that the implant device can contain “light”, structure” or “other energy”.  It is unclear what exactly “other energy” is or how light can be a component of an implant device. Clarification is required. 
Regarding claim 3, the phrase "may" and “type tissue” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 3 and 11 recites the limitation “or otherwise altered to enhance or otherwise effect certain physical, chemical, structural, conductive or other properties” and it is the position of the Examiner that such a limitation is indefinite as the meets and bounds of the claim cannot be determined. The altering is to enhance or maintain or optimize, homeostatic, metabolic, status or durability. It is unclear what is meant by “status”. Is this to be interpreted as state of matter, as solid, liquid or gaseous? It is also unclear what is encompassed by the claim’s “otherwise altered” limitation. Does this include changes in temperature, pH, atomic structure, and to what degree can the material be altered and remain within the scope of the claim? Clarification is required.
Claim 18 recites that “one or more devices ... are in parallel configuration to each other”.  It is unclear how a singular device can be parallel to itself if one device is an option.  The Examiner is unable to determine the meets and bounds of the claim.

Claim Objections
Claim 10 is objected to because of the following informalities:  The claim ends with the word “utilized” and begins another sentence. Claims can only be one sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-16, 19, 24 and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kronenthal (US 2006/0013857 A1 hereafter Kronenthal).
Kronenthal discloses an implantable device implantable into humans [0036]. The implantable device comprises metals like silver, aluminum sulfates [0072, 0078].  The device comprises biological materials like collagen, hyaluronic acid and demineralized bone [0041].  Demineralized bone has been altered to allow for new tissue and bone growth [0041].  The implantation occurs post-surgery and provide stability [0036].  The device is in the form of a liquid, semisolid or putty that is absorbed into the body post implantation [0082-0085].  The device comprises radiopaque substances which are visible via X-ray for visualization [0078, claim 40].  These disclosures render the claims anticipated.
Claim(s) 1-13, 17, 20, 21-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sih et al (US 2008/0006281 A1 hereafter Sih).
Sih discloses an implantable device for humans [Figures]. The device comprises a lead, wire, and magnet [claims]. The implant also comprises biocompatible materials like collagen, fibrin and hyaluronic [0019]. The materials can be harvested from biological tissue as they aid with implantation and drug delivery [0125]. The implant can be ventricular and implanted via surgery [Figures, 0127]. In one embodiment, the device is associated with a cell culture [0156].  The biopolymers aid in the release of active agents, polymer such as hyaluronate, collagen and the like [0119, 0125].  One embodiment comprises a 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618